DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 9/6/2022 have been entered wherein claims 1, 6, 7, 15 and 17 are amended. Accordingly, claims 1-20 have been examined herein. The previous 35 USC 112(d) rejections have been withdrawn due to Applicant’s amendments. This action is Final. 
Claim Objections
2. Claims 1, 15 and 17-19 are objected to because of the following informalities: 
Claim 1, line 9, “based on a signal from a sensor” should read “based on a signal from a surface condition sensor” to avoid the antecedent basis issue. 
Claim 1, last line, “a vertical position of the sensor” should read “a vertical position of the surface condition sensor” to avoid the antecedent basis issue. 
Claim 15, line 5, “determining a surface condition of the polishing pad using a sensor” should read “determining a surface condition of the polishing pad using a surface condition sensor” to avoid the antecedent basis issue. 
Claim 15, last two lines, “adjusting the positioning of the conditioning pad and the sensor” should read “adjusting the positioning of the conditioning pad and the surface condition sensor” to avoid the antecedent basis issue.
Claim 17, “wherein the surface condition comprises determining the surface condition using an optical scanner” should read “wherein determining the surface condition comprises determining the surface condition using the surface condition sensor, wherein the surface condition sensor is an optical scanner” in order to avoid the antecedent basis issues. 
Claim 18, “in response to the surface condition signal” should read “in response to [[the]] a surface condition signal” because “surface condition signal” has not yet been introduced. 
Claim 19, “in response to the surface condition signal indicating a surface condition with a target range” should read “in response to [[the]] a surface condition signal indicating [[a]] the surface condition is with a target range” to avoid the antecedent basis issue. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US PGPUB 20150056891) in view of Berman (US Patent 6722948) and further in view of Dhandapani et al. (US Patent 9138860), hereinafter Dhandapani.
Regarding claim 1, Matsuo teaches a method of conditioning a polishing pad (fig. 1) comprising: 
positioning the polishing pad on a platen, the polishing pad having a polishing surface (see Matsuo’s annotated fig. 1 below); 

    PNG
    media_image1.png
    544
    1070
    media_image1.png
    Greyscale

positioning a conditioning head to bring a conditioning pad into contact with the polishing surface (see Matsuo’s annotated fig. 1 below); 
generating a surface condition signal, based on a signal from a sensor, in relation to a condition of the polishing surface (optical system unit 30, paragraphs 0043 and 0044). 
Matsuo does not explicitly teach generating a first pressure signal from a first pressure sensor, the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad; 
adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal; adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal, wherein adjusting the vertical position of the conditioning pad comprises adjusting a vertical position of the sensor.  
However, Berman teaches a pad conditioning monitor which includes generating a first pressure signal from a first pressure sensor (col. 4, lines 6-9), the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad (col. 4, lines 6-9); 
and adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal (col. 4, lines 11-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo to incorporate the teachings of Berman to provide a chemical mechanical polishing method wherein a pressure sensor is located in the conditioning head and the pressure sensor generates a first pressure signal, wherein the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad. Additionally, it would have been obvious to adjust the positioning of the conditioning pad in response to evaluating the first pressure signal. Modifying Matsuo to incorporate the teachings of Berman would allow the controller to adjust the pressure and orientation of the conditioning head in order to provide a more uniform conditioning of the polishing pad which would lead to a more uniform polishing of the wafer. 
Matsuo in view of Berman teaches adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal (As modified, Matsuo in view of Berman teaches a first pressure sensor and an optical system unit 30. Additionally, Matsuo in view of Berman teaches adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal. Specifically, Matsuo, as modified, teaches adjusting a vertical position of the conditioning pad responsive to the surface condition signal (Matsuo, paragraphs 0029, 0043 and 0044). Additionally, Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal (see the above modification). Therefore, Matsuo in view of Berman teaches adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal.).  
Matsuo in view of Berman does not explicitly teach wherein adjusting the vertical position of the conditioning pad comprises adjusting a vertical position of the sensor.
However, Dhandapani teaches a cmp apparatus (fig. 2) including a conditioning disk 248, conditioning arm 244 and a sensor 260 for measuring properties of the polishing surface (col. 6, lines 22-24), wherein the sensor is located on the conditioning arm (fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to incorporate the teachings of Dhandapani to provide wherein the surface condition sensor is located on the conditioning arm. Doing so would decrease the amount of mounting structure and equipment required by mounting the surface condition sensor directly to the conditioning arm which leads to cost savings. 
Matsuo in view of Berman and further in view of Dhandapani teaches wherein adjusting the vertical position of the conditioning pad comprises adjusting a vertical position of the sensor (As the conditioning arm moves to adjust the vertical position of the conditioning pad, the surface condition sensor also moves).
Regarding claim 2, Matsuo in view of Berman and further in view of Dhandapani teaches the claimed method as rejected above in claim 1. Additionally, Matsuo, as modified, teaches rotating the polishing pad about a first axis [0042 of Matsuo]; and 
rotating the conditioning pad about a second axis [0043 of Matsuo], the first axis and second axis being parallel (see Matsuo’s annotated fig. 1 below).

    PNG
    media_image2.png
    545
    743
    media_image2.png
    Greyscale

Regarding claim 6, Matsuo teaches a method of conditioning a polishing pad (fig. 1) comprising: 
positioning a conditioning head to bring a conditioning pad into contact with a polishing surface of the polishing pad (see Matsuo’s annotated fig. 1 below); 

    PNG
    media_image1.png
    544
    1070
    media_image1.png
    Greyscale

generating a surface condition signal using an optical scanner (optical system unit 30, paragraphs 0043 and 0044).
Matsuo does not explicitly teach generating a first pressure signal using a first pressure sensor based on a force being applied to the polishing surface by the conditioning pad; 
adjusting the positioning of the conditioning pad in response to the first pressure signal and the surface condition signal, wherein adjusting the positioning of the conditioning pad comprises adjusting positioning of the optical scanner.  
However, Berman teaches a pad conditioning monitor which includes generating a first pressure signal using a first pressure sensor based on a force being applied to the polishing surface by the conditioning pad (col. 4, lines 6-9) and adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal (col. 4, lines 11-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo to incorporate the teachings of Berman to provide a chemical mechanical polishing method wherein a pressure sensor is located in the conditioning head and the pressure sensor generates a first pressure signal, wherein the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad. Additionally, it would have been obvious to adjust the positioning of the conditioning pad in response to evaluating the first pressure signal. Modifying Matsuo to incorporate the teachings of Berman would allow the controller to adjust the pressure and orientation of the conditioning head in order to provide a more uniform conditioning of the polishing pad which would lead to a more uniform polishing of the wafer. 
Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to the first pressure signal and the surface condition signal. (As modified, Matsuo in view of Berman teaches a first pressure sensor and an optical system unit 30. Additionally, Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to the first pressure signal and the surface condition signal. Specifically, Matsuo, as modified,  teaches adjusting the positioning of the conditioning pad in response to the surface condition signal (Matsuo, paragraphs 0029, 0043 and 0044; the controller adjusts the polishing conditions and dressing conditions according to the predicted polishing performance based on the surface roughness of the polishing pad [0043 of Matsuo]. Additionally, Matsuo teaches, among other things, the load during dressing is a dressing condition [0029 of Matsuo].). Additionally, Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal (see the above modification). Therefore, Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to the first pressure signal and the surface condition signal.).  
Matsuo in view of Berman does not explicitly teach wherein adjusting the positioning of the conditioning pad comprises adjusting positioning of the optical scanner.  
However, Dhandapani teaches a cmp apparatus (fig. 2) including a conditioning disk 248, conditioning arm 244 and a sensor 260 for measuring properties of the polishing surface (col. 6, lines 22-24), wherein the sensor is located on the conditioning arm (fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to incorporate the teachings of Dhandapani to provide wherein the surface condition sensor is located on the conditioning arm. Doing so would decrease the amount of mounting structure and equipment required by mounting the surface condition sensor directly to the conditioning arm which leads to cost savings. 
Matsuo in view of Berman and further in view of Dhandapani teaches wherein adjusting the positioning of the conditioning pad comprises adjusting positioning of the optical scanner (As the conditioning arm moves to adjust the vertical position of the conditioning pad, the surface condition sensor also moves).
Regarding claim 7, Matsuo in view of Berman and further in view of Dhandapani teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches wherein adjusting the position of the conditioning pad comprises adjusting the positioning of the conditioning pad and adjusting the positioning of the optical scanner using a support arm (As the conditioning arm moves to adjust the vertical position of the conditioning pad, the surface condition sensor also moves).  
Regarding claim 8, Matsuo in view of Berman and further in view of Dhandapani teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches rotating the conditioning pad about a first axis [0042 of Matsuo]; and 
rotating the polishing pad about a second axis [0043 of Matsuo], wherein the first axis is offset from the second axis (see Matsuo’s annotated fig. 1 below).

    PNG
    media_image2.png
    545
    743
    media_image2.png
    Greyscale

Regarding claim 9, Matsuo in view of Berman and further in view of Dhandapani teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches the dressing conditions of the polishing pad surface can be selected so that the surface roughness determined by the above method falls within the preset preferable range of the surface roughness (paragraphs 0058 and 0061 of Matsuo). Matsuo, as modified, teaches measuring the surface roughness with sensor 30, generating a signal with respect to surface condition, and modifying the dressing conditions based on the surface roughness signal (paragraphs 0043 and 0044 of Matsuo). Additionally, Matsuo, as modified, teaches the dresser arm 21 is coupled to a lifting and lowering mechanism [0043 of Matsuo]. 
Matsuo, as modified, does not explicitly teach separating the conditioning pad from the polishing pad in response to the surface condition signal indicating a surface condition within a target range.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo, as modified, to lift and separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range. Specifically, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to separate the conditioning pad from the polishing pad once the surface roughness falls within the preferable range. Doing so would prevent the conditioning pad from over conditioning the polishing pad and unnecessarily shortening the useful life of the polishing pad. 
Regarding claim 13, Matsuo in view of Berman and further in view of Dhandapani teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches wherein generating the surface condition signal comprises detecting a surface condition of the polishing pad at a location separated from the conditioning pad (Matsuo, as modified, teaches the optical system unit 30 irradiates the surface of the polishing pad with a laser light (paragraph 0044 of Matsuo). Additionally, Matsuo, as modified, teaches the optical system unit 30 detects a surface condition of the polishing pad at a location separated from the conditioning pad (paragraph 0045, fig. 1 of Matsuo)).
Regarding claim 14, Matsuo in view of Berman and further in view of Dhandapani teaches the claimed method as rejected above in claim 6. Additionally, Matsuo, as modified, teaches dispensing a solution onto the polishing pad during rotation of the conditioning pad relative to the polishing pad (polishing liquid supply nozzle 3, paragraph 0042 of Matsuo).    
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US PGPUB 20150056891) in view of Berman (US Patent 6722948) and further in view of Dhandapani et al. (US Patent 9138860), hereinafter Dhandapani, as applied to claim 6 above, and further in view of Yoon (KR 20150047180).
Regarding claim 10, Matsuo in view of Berman and further in view of Dhandapani teaches the claimed method as rejected above in claim 6. Matsuo in view of Berman and further in view of Dhandapani does not explicitly teach translating the conditioning pad across the polishing surface.  
However, Yoon teaches a chemical mechanical polishing apparatus having a pad height measuring unit 90, a conditioner disk 11 and a load sensor 140 positioned inside the conditioning head (fig. 5). Additionally, Yoon teaches the conditioning pad is translated across the polishing surface in an arcuate direction (fig. 4, arcuate direction 120d; paragraph 0052 of the attached translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman and further in view of Dhandapani to incorporate the teachings of Yoon in order to provide a method of conditioning a polishing pad, wherein the conditioning pad is translated across the polishing surface in an arcuate direction. Doing so would allow the conditioning pad to contact and condition the entire surface of the polishing pad, which would lead to more uniform polishing of the substrate.
Regarding claim 11, Matsuo in view of Berman and further in view of Dhandapani and yet further in view of Yoon teaches the claimed invention as rejected above in claim 10. Additionally, Matsuo, as modified, teaches wherein translating the conditioning pad comprises translating the conditioning pad in an arcuate direction (In the above rejection of claim 10, Matsuo was further modified to translate the conditioning pad across the polishing surface in an arcuate direction).  
Claims 3-5, 10, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US PGPUB 20150056891) in view of Berman (US Patent 6722948) and further in view of Dhandapani et al. (US Patent 9138860), hereinafter Dhandapani, and yet further in view of Shinozaki (US Patent 8517796).
Regarding claim 3, Matsuo in view of Berman and further in view of Dhandapani teaches the claimed method as rejected above in claim 2. Matsuo, as modified, does not explicitly teach translating the conditioning pad across the polishing surface.  
However, Shinozaki teaches a chemical mechanical polishing method and device wherein the conditioning pad is translated across the polishing surface (Shinozaki teaches a motor moves the dresser disk 31 in substantially the radial direction of the polishing surface, (col. 6, lines 41-43)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman and further in view of Dhandapani to incorporate the teachings of Shinozaki to provide a method of conditioning a polishing pad, wherein the conditioning pad is translated across the polishing surface in substantially the radial direction of the polishing surface. Doing so would allow the conditioning pad to contact and condition the entire surface of the polishing pad, which would lead to more uniform polishing of the substrate. 
Regarding claim 4, Matsuo in view of Berman and further in view of Dhandapani teaches the claimed method as rejected above in claim 1. Additionally, Matsuo, as modified, teaches wherein positioning the conditioning head comprises positioning the conditioning head using a support arm (fig. 1, dresser arm 21 of Mastsuo). Matsuo, as modified, does not explicitly teach adjusting the positioning of the conditioning pad comprises adjusting the positioning of the conditioning pad relative to the support arm.  
However, Shinozaki teaches a chemical mechanical polishing method and device (fig. 2) which includes a dressing unit 30 having a dresser swing arm 33 and a dresser disk 31. Additionally, Shinozaki teaches an air cylinder 36 (fig. 3) as a pressing mechanism for pressing the dresser disk against the polishing pad through the dresser drive shaft 32. The dresser drive shaft 32 is supported by a ball spline 35. The ball spline 35 is rotatably supported by bearings 48, which are fixedly mounted on a support base 49 secured to the dresser swing arm 33. Relative positions of the support base and the ball spline 35 in a vertical direction with respect to the dresser swing arm 33 are fixed (col. 6, lines 53-67). Shinozaki teaches adjusting the positioning of the conditioning pad comprises adjusting the positioning of the conditioning pad relative to the support arm (As the air cylinder presses the dresser disk against the polishing pad through the dresser drive shaft 32, the position of the conditioning pad is adjusted relative to the support arm and the support base 49 (col. 6, lines 53-67 and col. 7, lines 11-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman and further in view of Dhandapani to incorporate the teachings of Shinozaki to provide wherein adjusting the positioning of the conditioning pad comprises adjusting the positioning of the conditioning pad relative to the support arm. Specifically, it would have been obvious to incorporate Shinozaki’s air cylinder and associated adjustment structure, wherein when the conditioning pad is adjusted, the position of the conditioning pad is adjusted relative to the support arm and/or when the conditioning pad is adjusted, the position of the support arm is adjusted. Doing so would allow Matsuo, as modified, to enact a rough adjustment of the processing parameters by adjusting the position of the conditioning arm or to enact a fine adjustment by adjusting the position of the conditioning pad relative to the support arm. Additionally, doing so would allow the device to function as intended and adjust the position of the conditioning pad based on the first pressure signal and the surface condition signal. 
Regarding claim 5, Matsuo in view of Berman and further in view of Dhandapani and yet further in view of Shinozaki teaches the claimed method as rejected above in claim 4. Additionally, Matsuo, as modified, teaches evaluating the surface condition signal against a surface condition signal target range (paragraph 0061 of Matsuo, Matsuo, as modified, teaches the dressing conditions of the polishing pad surface can be selected so that the surface roughness determined by the above method falls within the preset preferable range of the surface roughness; paragraph 0058 and 0061 of Matsuo). Matsuo also teaches measuring the surface roughness with sensor 30, generating a signal with respect to surface condition, and modifying the dressing conditions based on the surface roughness signal (paragraphs 0043 and 0044 of Matsuo). Additionally, Matsuo, as modified, teaches the dresser arm 21 is coupled to a lifting and lowering mechanism [0043 of Matsuo]. 
Matsuo, as modified, does not explicitly teach positioning the conditioning head to separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo, as modified, to position the conditioning head to lift and separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range. Specifically, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to separate the conditioning pad from the polishing pad once the surface roughness falls within the preferable range. Doing so would prevent the conditioning pad from over conditioning the polishing pad and unnecessarily shortening the useful life of the polishing pad. 
Regarding claim 10, Matsuo in view of Berman and further in view of Dhandapani teaches the claimed method as rejected above in claim 6. Matsuo, as modified, does not explicitly teach further comprising translating the conditioning pad across the polishing surface.  
However, Shinozaki teaches a chemical mechanical polishing method and device wherein the conditioning pad is translated across the polishing surface (Shinozaki teaches a motor moves the dresser disk 31 in substantially the radial direction of the polishing surface, (col. 6, lines 41-43)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman and further in view of Dhandapani to incorporate the teachings of Shinozaki to provide a method of conditioning a polishing pad, wherein the conditioning pad is translated across the polishing surface in substantially the radial direction of the polishing surface. Doing so would allow the conditioning pad to contact and condition the entire surface of the polishing pad, which would lead to more uniform polishing of the substrate. 
Regarding claim 12, Matsuo in view of Berman and further in view of Dhandapani and yet further in view of Shinozaki teaches the claimed invention as rejected above in claim 12. Additionally, Matsuo, as modified, teaches wherein translating the conditioning pad comprises translating the conditioning pad in a radial direction (In the above rejection of claim 10, Matsuo was further modified to include wherein the conditioning pad is translated across the polishing surface in substantially the radial direction of the polishing surface).  
Regarding claim 15, Matsuo teaches a method of conditioning a polishing pad (fig. 1) comprising: 
positioning, using a support arm (arm 21, fig. 1), a conditioning head to bring a conditioning pad into contact with a polishing surface of the polishing pad (see Matsuo’s annotated fig. 1 below); 4Application No. 16/874,403Docket No. T5057-1259A 

    PNG
    media_image1.png
    544
    1070
    media_image1.png
    Greyscale

rotating the conditioning pad relative to the polishing pad (fig. 1, paragraph 0043);
determining a surface condition of the polishing pad using a sensor (optical system unit 30, paragraphs 0043 and 0044). 
Matsuo does not explicitly teach generating a pressure signal using a plurality of pressure sensors based on a force being applied to the polishing surface by the conditioning pad during the rotation of the conditioning pad, wherein the plurality of sensors is between the support arm and the conditioning pad; 
adjusting the positioning of the conditioning pad with respect to the support arm in response to the pressure signal; and 
adjusting the positioning of the conditioning pad and the sensor using the support arm during a polishing process.  
However, Berman teaches a pad conditioning monitor which includes generating a pressure signal using a plurality of pressure sensors based on a force being applied to the polishing surface by the conditioning pad during the rotation of the conditioning pad (col. 4, lines 6-9), wherein the plurality of sensors is between the support arm and the conditioning pad (col. 2, lines 31-35; Berman teaches the member preferably includes a rigid member and a conditioning pad wrapped around a lower edge of the rigid member, where the at least one sensor is disposed between the lower edge of the rigid member and the conditioning pad. Therefore the sensors are between the support arm 14 and the conditioning pad); and adjusting the positioning of the conditioning pad in response to the pressure signal (col. 4, lines 11-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo to incorporate the teachings of Berman to provide a chemical mechanical polishing method wherein pressure sensors are located in the conditioning head and the pressure sensors generate a first pressure signal, wherein the first pressure signal is based on a force being applied to the polishing surface by the conditioning pad. Specifically, it would have been obvious to include the sensors in a substantially similar manner, wherein the sensors are disposed between the lower edge of the rigid member and the conditioning pad. Additionally, it would have been obvious to adjust the positioning of the conditioning pad in response to evaluating the first pressure signal, as desired, through the armature. Modifying Matsuo to incorporate the teachings of Berman would allow the controller to adjust the pressure and orientation of the conditioning head in order to provide a more uniform conditioning of the polishing pad which would lead to a more uniform polishing of the wafer. 
Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad using the support arm during a polishing process (As modified, Matsuo in view of Berman teaches a first pressure sensor and an optical system unit 30. Additionally, Matsuo in view of Berman teaches adjusting a vertical position of the conditioning pad responsive to the first pressure signal and the surface condition signal. Specifically, Matsuo teaches adjusting a vertical position of the conditioning pad responsive to the surface condition signal (paragraphs 0029, 0043 and 0044 of Matsuo). Additionally, Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad in response to evaluating the first pressure signal, as desired, through the armature (see the above modification). Therefore, Matsuo in view of Berman teaches adjusting the positioning of the conditioning pad using the support arm during a polishing process.).  
Matsuo in view of Berman does not explicitly teach adjusting the positioning of the conditioning pad with respect to the support arm and adjusting the positioning of the conditioning pad and the sensor using the support arm. 
However, Dhandapani teaches a cmp apparatus (fig. 2) including a conditioning disk 248, conditioning arm 244 and a sensor 260 for measuring properties of the polishing surface (col. 6, lines 22-24), wherein the sensor is located on the conditioning arm (fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman to incorporate the teachings of Dhandapani to provide wherein the surface condition sensor is located on the conditioning arm. Doing so would decrease the amount of mounting structure and equipment required by mounting the surface condition sensor directly to the conditioning arm which leads to cost savings. 
Matsuo in view of Berman and further in view of Dhandapani teaches adjusting the positioning of the conditioning pad and the sensor using the support arm (As the conditioning arm moves to adjust the vertical position of the conditioning pad, the surface condition sensor also moves).
Matsuo in view of Berman and further in view of Dhandapani does not explicitly teach adjusting the positioning of the conditioning pad with respect to the support arm.
However, Shinozaki teaches a chemical mechanical polishing method and device (fig. 2) which includes a dressing unit 30 having a dresser swing arm 33 and a dresser disk 31. Additionally, Shinozaki teaches an air cylinder 36 (fig. 3) as a pressing mechanism for pressing the dresser disk against the polishing pad through the dresser drive shaft 32. The dresser drive shaft 32 is supported by a ball spline 35. The ball spline 35 is rotatably supported by bearings 48, which are fixedly mounted on a support base 49 secured to the dresser swing arm 33. Relative positions of the support base and the ball spline 35 in a vertical direction with respect to the dresser swing arm 33 are fixed (col. 6, lines 53-67). Shinozaki teaches adjusting the positioning of the conditioning pad comprises adjusting the positioning of the conditioning pad relative to the support arm (As the air cylinder presses the dresser disk against the polishing pad through the dresser drive shaft 32, the position of the conditioning pad is adjusted relative to the support arm and the support base 49 (col. 6, lines 53-67 and col. 7, lines 11-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo in view of Berman and further in view of Dhandapani to incorporate the teachings of Shinozaki to provide wherein adjusting the positioning of the conditioning pad comprises adjusting the positioning of the conditioning pad relative to the support arm. Specifically, it would have been obvious to incorporate Shinozaki’s air cylinder and associated adjustment structure, wherein when the conditioning pad is adjusted, the position of the conditioning pad is adjusted relative to the support arm and/or when the conditioning pad is adjusted, the position of the support arm is adjusted. Doing so would allow Matsuo, as modified, to enact a rough adjustment of the processing parameters by adjusting the position of the conditioning arm or to enact a fine adjustment by adjusting the position of the conditioning pad relative to the support arm. Additionally, doing so would allow the device to function as intended and adjust the position of the conditioning pad based on the first pressure signal and the surface condition signal. 
Regarding claim 16, Matsuo, as modified, teaches the claimed rejection as rejected above in claim 15. Additionally, Matsuo, as modified, teaches wherein generating the pressure signal comprises determining a distribution of force applied across the conditioning pad (In the rejection of claim 15, Matsuo was modified to incorporate the plurality of pressure sensors as taught by Berman. Berman teaches the plurality of pressure sensors allow the force applied at various positions across the conditioning pad to be sensed and reported (col. 3, lines 60-67)).  
Regarding claim 17, Matsuo, as modified, teaches the claimed rejection as rejected above in claim 15. Additionally, Matsuo, as modified, teaches wherein the surface condition comprises determining the surface condition using an optical scanner (optical system unit 30, paragraphs 0043 and 0044 of Matsuo).  
Regarding claim 18, Matsuo, as modified, teaches the claimed rejection as rejected above in claim 17. Additionally, Matsuo, as modified, teaches wherein adjusting the positioning of the conditioning pad comprises adjusting the conditioning pad in response to the surface condition signal (Matsuo paragraphs 0029, 0043 and 0044).  
Regarding claim 19, Matsuo, as modified, teaches the claimed rejection as rejected above in claim 17. Additionally, Matsuo, as modified, teaches the dressing conditions of the polishing pad surface can be selected so that the surface roughness determined by the above method falls within the preset preferable range of the surface roughness (paragraphs 0058 and 0061 of Matsuo). Matsuo teaches measuring the surface roughness with sensor 30, generating a signal with respect to surface condition, and modifying the dressing conditions based on the surface roughness signal (paragraphs 0043 and 0044 of Matsuo). Additionally, Matsuo, as modified, teaches the dresser arm 21 is coupled to a lifting and lowering mechanism [0043 of Matsuo]. 
Matsuo, as modified, does not explicitly teach separating the conditioning pad from the polishing pad in response to the surface condition signal indicating a surface condition within a target range.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuo, as modified, to lift and separate the conditioning pad from the polishing surface when the surface condition signal is within the surface condition signal target range. Specifically, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to separate the conditioning pad from the polishing pad once the surface roughness falls within the preferable range. Doing so would prevent the conditioning pad from over conditioning the polishing pad and unnecessarily shortening the useful life of the polishing pad. 
Regarding claim 20, Matsuo, as modified, teaches the claimed rejection as rejected above in claim 15. Additionally, Matsuo, as modified, teaches dispensing a solution onto the polishing pad during rotation of the conditioning pad (polishing liquid supply nozzle 3, paragraph 0042 of Matsuo). 
Response to Arguments
4. Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art of record fails to teach the amended claim language. Applicant requests the withdrawal of the prior art rejections regarding claims 1-20 because the prior art of record does not teach the amended claim language. However, Dhandapani teaches the amended claim language and the rejections have been updated accordingly. See above rejection for more details. 
Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Faustmann et al. (US Patent 7070479) teaches sensors on the dresser arm (fig. 2A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723